—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 16, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a server at a coffee bar after she threatened a co-worker with physical harm. The record establishes that claimant had recently been reprimanded for making a derogatory remark to the same coworker and was admonished by the employer to refrain from such conduct. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant engaged in disqualifying misconduct. Threatening a co-worker has been held to constitute misconduct (see, Matter of Petrocelli [Commissioner of Labor], 275 AD2d 834; Matter of Germain [Commissioner of Labor], 272 AD2d 708). Although claimant denied threatening anyone, the conflicting testimony presented a credibility issue for the Board to resolve (see, Matter of Ambrosio [Hudacs], 199 AD2d 807). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.